  Case 18-01168         Doc 21     Filed 02/15/19 Entered 02/15/19 16:24:53            Desc Main
                                     Document     Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS
                                   EASTERN DIVISION
                                                  )
 In re:                                           )                     Chapter 7
                                                  )                     Case No. 18-13128-MSH
           RICHARD J. SILVA                       )
                                                  )
                                                  )
                  Debtor                          )
                                                  )
                                                  )
 PETER B. TROWT and BEVERLY                       )
 STORAGE WAREHOUSE & TRAILER                      )
 LEASING, INC.,                                   )                     Adversary Proceeding
                                                  )                     No. 18-1168
                  Plaintiffs                      )
                                                  )
 v.                                               )
                                                  )
 RICHARD J. SILVA,                                )
                                                  )
                  Defendant                       )
                                                  )

                                            JUDGMENT

          In accordance with the Order issued today, judgment is entered for the plaintiffs on all

counts of the plaintiffs’ complaint as follows:

          Count I: Peter B. Trowt’s claim against Richard J. Silva arising out of a judgment in the

Essex County Superior Court, CA No. 2011-01279, is excepted from Mr. Silva’s discharge

pursuant to 11 U.S.C. § 523(a)(2).

          Count II: Beverly Storage Warehouse & Trailer Leasing Inc.’s claim against Richard J.

Silva arising out of a judgment in the Essex County Superior Court, CA No. 2011-01279, is

excepted from Mr. Silva’s discharge pursuant to 11 U.S.C. § 523(a)(2).
  Case 18-01168      Doc 21     Filed 02/15/19 Entered 02/15/19 16:24:53            Desc Main
                                  Document     Page 2 of 2


       Count III: Beverly Storage Warehouse & Trailer Leasing Inc.’s claim against Richard J.

Silva arising out of a judgment in the Essex County Superior Court, CA No. 2011-01279, is

excepted from Mr. Silva’s discharge pursuant to 11 U.S.C. § 523(a)(4).

       Count IV: Peter B. Trowt’s claim against Richard J. Silva arising out of a judgment in the

Essex County Superior Court, CA No. 2011-01279, is excepted from Mr. Silva’s discharge

pursuant to 11 U.S.C. § 523(a)(4).

       Dated this 15th day of February, 2019.




                                                                    By the Court,




                                                                    Melvin S. Hoffman
                                                                    U.S. Bankruptcy Judge
